ORDER Jann, J. This matter coming to be heard on the motion of Respondent to dismiss the claim herein, and it appearing to the Court that Claimant has received due notice, and the Court being fully advised in the premises finds that: Claimant filed this claim as a lapsed appropriation claim. Respondent has filed a departmental report prepared by the Department of Children and Family Services (“DCFS”) in investigation of this claim. Pursuant to section 790.140 of the Court of Claims Regulations (74 111. Adm. Code 790.140), a departmental report is prima facie evidence of the facts set forth herein. According to the departmental report, DCFS acknowledges that this is a valid claim only in the amount of $527.67. However, no award should be made in this case because the amount owed under this claim is being set-off against a debt owed by Claimant to DCFS. The Court of Claims Act provides that awards made by the Court are subject to the right of set-off. See section 26 of the Court of Claims Act. 705 ILCS 505/26. It is hereby ordered that the motion of Respondent be, and the same is hereby granted, and the claim herein is dismissed.